Citation Nr: 9903465	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-19 562	)	DATE
	)
	)


On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a multiple joint 
disorder, claimed as bursitis, tendinitis or arthritis.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating determinations of 
December 1991 and December 1993 by the Columbia, South 
Carolina RO which denied a T/R and service connection for 
bursitis of multiple joints, respectively.  In current 
status, the case returns to the Board following the 
completion of development made pursuant to its November 1996 
and March 1998 Remand Orders.

In a June 1998 rating decision, the RO granted service 
connection for lung cancer, and a 100 percent evaluation was 
assigned from October 1997.

The issue of entitlement to a T/R is the subject of the 
REMAND portion of this decision, below.


FINDINGS OF FACT

1. There is no competent evidence showing a multiple joint 
disorder in service or multiple joint arthritis within the 
one-year presumptive period following service; the veteran 
has not presented competent medical evidence of a 
relationship between service and his current multiple 
joint disorder.

2. A VA examination was scheduled  to determine the etiology 
of the veteran's multiple joint disorder; the veteran did 
not report for the examination.


CONCLUSION OF LAW

A multiple joint disorder claimed as bursitis, tendinitis or 
arthritis was not incurred in or aggravated by service, nor 
may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309, 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's September 1953 
reenlistment examination report was negative for any 
pertinent musculoskeletal complaints, findings or diagnoses.  
In June 1959, he was hospitalized for left hip and thigh pain 
initially suspected to be traumatic arthritis.  He 
subsequently underwent incision and drainage of an abscess in 
this area and was on convalescent leave for two weeks, after 
which the wound was found to be well-healed, with some 
residual stiffness in the opposite hip but no physical 
findings.  A June 1963 reenlistment examination report shows 
the veteran had a history of a pulled left scapula muscle.  

The veteran's examination at retirement conducted in February 
1975 showed that he complained of arthritis, multiple joint 
pain and swelling.  Examination of the back revealed forward 
flexion to 65 degrees and lateral bending to 30 degrees 
bilaterally.  Straight leg raising was negative bilaterally 
and reflexes were equal and depressed.  Sensation was intact.  
Range of motion of both shoulders and hips was full, with 
normal muscle power.  There were no orthopedic abnormalities 
on physical examination.  X-rays of the shoulders, elbow, 
hips and lumbosacral spine showed no significant 
abnormalities.  The pertinent clinical impression was history 
of joint pain and questionable acute remuneration crisis.

In a September 1975 statement, the veteran related that his 
arthritic condition affected joints all over his body, and 
that he had stiffness in the joints in damp weather.  He also 
stated that before getting up in the morning, he had to take 
aspirin for the pain.  He claimed he was hospitalized for 
this condition for seven days in Vietnam in 1969.  However, 
the Board notes that such medical evidence is not of record.  
A November 1975 medical history report showed that the 
veteran was evaluated for complaints of arthritis.

A January 1976 VA examination report shows that the veteran 
complained of arthritis referable to symptoms of lower back 
pain, pain of the small joints of both hands, and occasional 
shaking.  He reported that he had injured his left elbow and 
had pain in the area of the left olecranon, where there was 
evidence of chronic left olecranon bursitis.  The veteran's 
present complaints included lower back pain and sensitive 
swelling of the area of the left olecranon.  Examination 
revealed a normal gait, with bending and rotation ability of 
the lumbosacral spine within normal range and asymptomatic.  
The veteran was able to walk on toes and heels and squat free 
from complaints.  Straight leg raising was approximately 80 
arch degrees bilaterally, producing complaints of lower back 
pain.  There was no evidence of peripheral neurovascular 
deficit of the lower extremities or spinal root compression 
syndrome.  There were also no muscular wasting or deficit, 
and no apparent deformities.  Examination of the small joints 
of both hands was essentially normal, and the complaints of 
shakiness were considered psychological or evidence of 
anxiety.  There was no evidence of arthritis of the small 
joints of both hands, and no evidence of peripheral 
neurovascular deficit or apparent deformity.  All joints had 
normal range of active and passive motion.  The examiner 
stated that the veteran's complaints were suggestive for a 
diagnosis of chronic lower back syndrome, but that the 
examination  revealed no evidence of clinical findings except 
chronic left olecranon bursitis.  There was no evidence of 
arthritis, and X-ray studies showed a normal chest, left 
elbow and lumbosacral spine.  The diagnoses were chronic 
lower back syndrome with no clinical findings on this 
examination, and chronic left olecranon bursitis.  

A report from F.G. Phillips, M.D., dated in March 1978 shows 
that the veteran was evaluated for a possible Baker's cyst in 
the popliteal fossa of the left knee.  X-rays revealed soft 
tissue density in the popliteal area of the posterior fossa.  
There was no evidence of recent or old bone injury or 
disease, and no calcification in this region. 

During a VA oncology examination in June 1990, the veteran 
complained of soreness in the neck and chest, swelling under 
the arms, swelling of the arms and legs, cramps, and pain in 
the hands, fingers, feet and toes.  He complained of 
occasional swelling of his glands, and swelling and pain in 
the left elbow.  

Medical records from the Wallace Wilson Brailsford Clinic 
dated from June 1990 to June 1991 primarily show follow-up 
visits related to lymphoma.  In October 1990, the veteran 
complained of occasional paresthesia and aching in the 
triceps muscle of the right arm, and occasional feelings in 
the same quadriceps mechanism of the left leg.  In December 
1990, he was seen for complaints of tenderness in the 
anterior and posterior trunk, possibly lipomatous in nature.  
In early January 1991, he complained of some left leg 
instability.  The examiner could find no objective evidence 
of a problem there.  The veteran also complained of tingling 
and hypoesthesias in the left arm, and Adson's test was 
positive on that side.  It was noted in late January 1991 
that Adson's test was not positive, and the veteran indicated 
that VA physicians told him that it was partially bursitis, 
and that he was to see a VA orthopedist to evaluate some of 
his complaints.  At the time of the examination, the veteran 
still had some discomfort in the shoulder and trapezius area 
of the back.  In April 1991, it was noted that most of the 
veteran's bony aches and pains had improved.

VA outpatient treatment records dated from January to August 
1991 show that the veteran was seen in the rheumatology 
clinic on several occasions for complaints of joint pain.  In 
April 1991, he was evaluated for complaints of diffuse 
polyarthralgia/myalgia.  Physical examination of the hands 
showed no significant swelling or tenderness, and the elbows 
were negative for nodules.  There was full range of motion of 
the shoulders and hips.  The back showed no tenderness, and 
there was trace effusion of the right knee.  The clinical 
impression was diffuse arthralgia/myalgia, and the veteran 
was started on Ibuprofen.  In August 1991, the veteran was 
seen again for polyarthritis and morning stiffness, and 
complained that he had been on Ibuprofen with no improvement.  
The clinical impression was polyarthritis.

According to a May 1992 statement from G. Jones, M. D., the 
veteran was seen in 1984 for persistent shoulder pain and 
bursitis which had "progressed into a bilateral affair and 
was now generalized joint pain with moderate relief from 
Orudis."  VA outpatient treatment records from August 1991 
to May 1992 show diagnoses of polyarthritis with questionable 
or unknown etiology.  

At a personal hearing at the RO in May 1992, the veteran 
testified that pain and swelling affected joints in his 
shoulders, hips, knees, ankles, toes and fingers.  He 
testified that over the years various physicians had told him 
that it was bursitis.  He also testified that his oncologist 
told him that his symptoms were not related to his lymphoma.  
Because it was unclear whether the veteran's joint pain was 
related to his service-connected bursitis or non-Hodgkin's 
lymphoma, the hearing officer scheduled a VA examination.  

During VA examination in November 1993, the veteran 
complained of multiple joint problems, most of which had been 
bothering him prior to the diagnosis of his non-Hodgkin's 
lymphoma.  The veteran's first problem was his left shoulder, 
which had been bothering him for many years, but had become 
especially problematic over the last year.  He was noted to 
be right-hand dominant.  His left shoulder had an active 
range of motion of 120 degrees of abduction and 160 degrees 
of forward flexion.  There was some tenderness over the 
anterior shoulder at the edge of the acromion, and a positive 
impingement sign.  X-rays of the left shoulder showed the 
glenohumeral joint appeared to be well-maintained, and there 
was no significant decreased acromial humeral interval.  The 
clinical impression was left shoulder supraspinatus 
tendinitis.  

Examination of the left elbow showed range of motion from 0 
to 140 degrees.  Pronation and supination were both 80 
degrees, and there was some point tenderness over the distal 
triceps tendon insertion.  There was no tenderness over the 
left medial lateral epicondyle.  X-rays of the left elbow 
showed a moderate-sized osteophytic spur at the proximal 
olecranon at the insertion of the triceps tendon, an 
osteophyte on the medial aspect of the ulna, and some 
osteophytic spurring anteriorly at the ulnar humeral joint.  
The clinical impression was mild degenerative arthritis of 
the left elbow.  

Examination of the left knee showed range of motion from 0 to 
120 degrees.  There was a positive patellofemoral grind 
maneuver and compression test.  The patella tracked normally, 
and there was no medial or lateral joint tenderness, and no 
evidence of anterior cruciate ligament insufficiency or 
meniscal tears or effusion.  The veteran denied catching, 
locking or giving-way.  The clinical impression was left knee 
patellofemoral chondromalacia.  

Examination of the left ankle showed some soft tissue edema.  
The foot was neurovascularly intact distally.  The range of 
motion of the left ankle showed 10 degrees of dorsiflexion 
and 40 degrees of plantar flexion.  There was no ankle 
instability to varus or valgus testing, and no anterior 
drawer sign.  There was some tenderness about the lateral 
malleolus.  X-rays showed some medium-sized osteophytes at 
the edge of the medial malleolus, as well as the posterior 
aspect of the talus.  There was a small osteophyte at the 
anterior aspect of the tibia.  The tibiotalar joint space 
appeared to be well-maintained.  The clinical impression was 
mild degenerative arthritis of the left ankle.  

Examination of the left foot showed a mild hallux valgus 
bunion deformity of the left foot.  The bunion was tender at 
the medial eminence, and range of motion of the 
metatarsophalangeal joint was 30 degrees of dorsiflexion and 
40 degrees of volar flexion, with tenderness at these 
extremes.  The toes were neurovascularly intact otherwise.  
There was no excessive pronation of the toe and no overlap of 
the second toe over the hallux.  No clawing or positional 
abnormalities were elicited or noted.  The clinical 
impression was mild degenerative arthritis of the left 
metatarsophalangeal joint with mild hallux valgus deformity.  

Examination of the back showed 90 degrees of forward flexion 
and 10 degrees of extension.  Lateral bending was to 35 
degrees in each direction, and rotation was 20 degrees in 
each direction.  No trigger point tenderness was elicited, 
and there was negative straight leg raising and a negative 
tripod sign.  The veteran was neurovascularly intact 
distally, and had symmetric deep tendon reflexes.  X-rays of 
the lower spine showed significant bony changes and anterior 
osteophytic formations at the end plates of L3, L4, L5, and 
S1.  There was some narrowing of the L5-S1 disc space, and 
sclerosis at the end plates at the L5-S1 level as well as 
some sclerosis of the posterior elements of the L5-S1 level.  
There was no evidence of spondylolisthesis.  The clinical 
impression was mild to moderate degenerative arthritis of 
lower lumbar spine.  

The examiner concluded that the veteran had multiple joint 
involvement with mild to moderate degenerative arthritis 
through multiple joints and tendinitis in several major 
joints.  X-rays displayed no evidence of metastatic lesions 
of his non-Hodgkin's lymphoma to any of these joints.  The 
examiner further concluded that the veteran's multiple joint 
problems were merely a progression as he aged.  

A March 1993 decision from the Social Security Administration 
shows the veteran was considered disabled due in part to 
polyarthralgia and myalgia, degenerative arthritis of the 
right hand, and chronic bursitis of the shoulders.  

Medical records from the Brailsford Clinic dated from 
December 1987 to December 1996 show continued complaints of 
left shoulder pain which the veteran attributed to arthritis.  

Pursuant to the November 1996 Board Remand Order, a VA 
examination was conducted in March 1997.  The examination was 
alleged to be inadequate by the veteran's representative in 
an April 1997 statement, on the grounds that the examiner 
only mentioned the affected joints in the history portion of 
the report, and that the remainder of the examination report 
was negative for clinical findings pertaining to any joints 
except the left elbow, for which the veteran was already 
service-connected.  A subsequent VA examination was conducted 
in November 1997, and again the examiner failed to examine 
any joints other than the left elbow.  Specifically, the 
examiner did not provide the etiology of any current multiple 
joint symptomatology, nor did he determine whether or not 
there was any possible relationship between the veteran's 
service-connected left elbow bursitis and his claimed 
multiple joint disability.  

The veteran failed to report for a VA examination scheduled 
in August 1998.

VA outpatient treatment records dated from February 1997 to 
September 1998 show continued evaluation and treatment of the 
veteran for complaints for multiple joint pain and arthritis.

Analysis.  The Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, it is "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App 78, 81 (1990).

The veteran was scheduled for a VA examination in order to 
assist in the development and adjudication of his claim now 
presented on appeal.  He failed to appear for the examination 
and did not provide a justification for his refusal.  Under 
the circumstances, the Board finds that good cause for his 
failure to report has not been demonstrated, and that no 
further development, including attempts to obtain medical 
opinions, is thus warranted.  Under VA regulations, when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655(b).

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  Arthritis, if manifest to a degree 
of 10 percent or more within a year after separation from 
service, may be presumed to be of service onset. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).   

In this case, the available service medical records show 
complaints of joint pain on examination at retirement in 
February 1975.  However, no further complaints or treatment 
for any multiple joint pain problem during service is of 
record.  Within a year following the veteran's separation 
from service, VA X-rays were negative and there were no other 
clinical findings except for left olecranon bursitis.  As 
such, the presumptive provisions with respect to arthritis do 
not apply in this case.

It was not until 1991 that polyarthritis, arthralgia and 
myalgia (other than the bursitis of the left elbow, for which 
service connection has already been granted) was diagnosed.  
Subsequent medical evidence shows continued periodic 
treatment for multiple joint pain symptomatology.  The 
medical evidence has demonstrated no continuity of 
symptomatology between 1975 and 1991.  No competent medical 
evidence has been presented to show a nexus or connection 
between any current multiple joint arthritis and military 
service.  Furthermore, the VA examiner in 1993 concluded that 
the veteran's multiple joint problems were merely a 
progression of age. 

The Board finds that, as a multiple joint disorder was not 
shown in service, and the veteran's current findings 
pertaining to multiple joints have not been medically 
associated with military service, there is no basis in the 
current record upon which to grant service connection for 
such disorder.  In making its determination, the Board has 
considered all of the evidence of record, to include the 
veteran's hearing testimony, which is credible insofar as he 
described his current symptoms and beliefs that his multiple 
joint pain is related to military service.  He is not 
competent, however, to offer a medical diagnosis or medical 
opinion regarding etiology. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a multiple joint disorder, and the appeal is denied.  


ORDER

Service connection for a multiple joint disorder is denied.


REMAND

The veteran is currently service connected for lung cancer, 
rated 100 percent disabling; non-Hodgkin's lymphoma, rated 30 
percent disabling; left elbow bursitis, rated 10 percent 
disabling; and bilateral hearing loss, assigned a 
noncompensable rating, for a combined disability rating of 
100 percent.  The issue is whether these service-connected 
disabilities preclude the veteran from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a living 
wage) such as to warrant a T/R.  

In cases involving a T/R, there should be an examination of 
all service-connected disabilities.  In this case, there has 
been no examination of the veteran's lung cancer during the 
course of the pending appeal.

The Board notes that a rating decision of October 1998 
indicated that the veteran was still undergoing chemotherapy 
for lung cancer, and that the RO would schedule a future 
examination for him in early 1999 (or six months following 
the completion of his treatment).  The Board finds that such 
examination should be conducted to adequately respond to the 
requirements of this appeal.

The RO noted in October 1998 that a T/R had been denied, even 
though the veteran was presently in receipt of a 100 percent 
disability rating based on his lung cancer, because it had 
not yet been determined whether the 100 percent evaluation 
for that disability was to be considered permanent, pending 
future VA examination.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should obtain and associate 
with the claims folder copies of all 
VA outpatient treatment records 
pertaining to the veteran's service-
connected disabilities from September 
1998 to the present time.

2. The veteran should then be afforded a 
VA examination to determine the degree 
of severity of his service-connected 
lung cancer.  All indicated tests in 
this regard should be accomplished and 
all findings reported in detail.  The 
veteran's complaints should be 
recorded in detail.  The examiner 
should summarize all significant 
positive findings and indicate the 
comparative degree of severity of all 
pathology or defects found, as well as 
the degree of functional impairment 
resulting therefrom.  The claims 
folder should be made available to the 
examiner prior to examination of the 
veteran.  The examiner should be 
requested to furnish an opinion for 
the record as to the effect the 
veteran's service-connected lung 
cancer has on his ability to work, 
specifically, whether or not he is 
employable.

3. Thereafter, the RO should again review 
the record.  With respect to the 
veteran's claim for a T/R, full 
consideration should be given to the 
provisions of 38 C.F.R. §§ 3.340, 
3.341 and 4.16 (1998), as they apply 
to the veteran's circumstances.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the claim for a T/R.  The veteran need take no 
action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 13 -
